Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Joachem (DE19641124).
Joachem discloses:
1. Stacking container (figs 1-4) for the temperature-controlled transport of food (capable of performing the above intended use), comprising an outer container (adjacent 10a, 10b below, and 20 below in fig 1) with an outer container bottom (base of device such as at lower portion below “20” in fig 1) and an outer container wall (adjacent 10a in fig 1 and wall that continues below and to the sides), which are connected together so as to form a receiving space (internal cavity within the walls that holds 40 in fig 2a) which is open on one side, and wherein the stacking container additionally comprises an inner container (adjacent 40) with an inner container bottom (lower portion of 40 adjacent bottom of outer portion) and an inner container wall (side wall adjacent container wall of outer portion) which are connected together so as to form a container space (internal open space shown in fig 2a open at the top) which is open on one side, wherein the inner container wall comprises an upper rim section (portion adjacent 41), and the outer container bottom comprises a lower rim section (bottom l-shaped portion) which are designed in a complementary fashion so as to engage into each other when stacking containers (as shown in fig 2a capable of the intended use as stacking) are stacked one over the other such that the outer container bottom of an overlying stacking container in the stack forms a lid for a stacking container arranged there below (Capable of performing the above intended use), and wherein a vacuum insulation element is arranged between the inner container wall  and the outer container wall and between the inner container bottom and the outer container bottom (vacuum element for example described as foam in claim 5).

2. Stacking container according to claim 1, wherein the inner container wall  at the upper rim section and the outer container bottom at the lower rim section each comprise an L-shaped stop (shaped portions at rim in fig 1).

3. Stacking container according to claim 2, wherein the L-shaped stop at the upper rim section and the lower rim section each comprises a first profile section and a second profile section (as in fig 1).  With respect to each having a minimum length of 0.5 cm, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 

4. Stacking container according to claim 1  wherein the inner container wall comprises a projection  completely encircling the upper rim section and having a size and shape such that, in the inserted state, the projection  covers the outer container wall at least in sections (projection adjacent 41).

5. Stacking container according to claim 4, wherein the projection of the inner container is fixedly connected in an encircling fashion to the outer container wall (as in fig 2a)

6. Stacking container according to claim 4, wherein the projection of the inner container  and the outer container wall are made of a thermally joinable plastic material (material in claim 5). With respect, to wherein the projection of the inner container is welded to the outer container wall, claims are being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above). The Office further notes that Official Notice is taken, that it is old and conventional to provide welding. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to provide welding in order to in order to provide enhanced secure attachment while also providing a hermetic seal.

7.) Stacking container according to claim 4, wherein the projection of the inner container is bonded to the outer container wall (devices are attached and therefore have formed a bond with one another).  The Office further notes that Official Notice is taken, that it is old and conventional to provide welding/bonding. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to provide welding/bonding in order to in order to provide enhanced secure attachment while also providing a hermetic seal.

8. Stacking container according to claim 4, wherein the projection of the inner container is detachably connected in an encircling fashion to the outer container wall (capable of performing the above intended use).

9. Stacking container according to claim 1, wherein the inner wall, starting from the inner bottom, is arranged in a vertically tapering fashion or in a conically diverging fashion (fig 2c).

10. Stacking container according to claim 1, wherein the size of the inner container bottom surface  is at least 70% of the size of the outer container bottom surface (as in fig 2c).

13. Stacking container according to claim 1, wherein the outer container bottom has a size and shape so as to terminate in a completely encircling fashion the upper rim section (as in fig 2c)

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Joachem as applied to claim 1 above, and further in view of Kuhn (20170233165).
Joachem discloses the claimed invention above including insulation within the space with the exception of the following which is disclosed by Kuhn: a single vacuum insulation panel, and wherein the vacuum insulation panel comprises at least one folding edge, wherein the vacuum insulation panel comprises four folding edges (and wherein said four folding edges, in the installed state, are each arranged along the outer periphery of the outer container bottom (the Office notes that Joachem already teaches providing insulation within and Kuhn discloses providing the concept of the insulation being a folding element at the edges).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Joachem in view of Kuhn (by providing that the insulation is one unit and folded within the same space) in order to provide a unitary structure that can be placed within the space with requiring the additional step of blowing, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735